966 So. 2d 976 (2007)
Rufus A. SHIRLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2066.
District Court of Appeal of Florida, First District.
August 10, 2007.
Rehearing Denied October 19, 2007.
Rufus A. Shirley, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order of June 5, 2007, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on April 20, 2007, appealing the order on the appellant's postconviction motion, rendered on March 15, 2007, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b). DISMISSED.
BARFIELD, ALLEN, and HAWKES, JJ., Concur.